DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN205833405)
Regarding claim 1, Lind discloses a self-cleaning water outlet device, comprising: 
a body (item 1),
a deposit removal needle plate (item 3) disposed in the body, 
a water outlet cover (item 2) comprising a plurality of water outlet holes, and 
a rotatable member (item 5) driven to rotate about an axial direction of the rotatable member by flowing water, wherein:
an axial direction of the deposit removal needle plate and an axial direction of the water outlet cover are coaxial (see figure 1),
the deposit removal needle plate comprises a plurality of needles (item 31), the deposit removal needle plate is swingably connected to the rotatable member, and
	when water flows into the self-cleaning water outlet device: the water drives the rotatable member to rotate (par. 9, 43),
the rotatable member drives each of the plurality of needles to swing about the axial direction of the deposit removal needle plate in a corresponding one of the plurality of water outlet holes (par. 39), and
.
Claim(s) 1-4, 10-14, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clearman (7,770,820)
Regarding claim 1, Clearman discloses a self-cleaning water outlet device, comprising: 
a body (item 3412),
a deposit removal needle plate (item 3426) disposed in the body, 
a water outlet cover (item 3413) comprising a plurality of water outlet holes (item 3416), and 
a rotatable member (item 3430) driven to rotate about an axial direction of the rotatable member by flowing water, wherein:
an axial direction of the deposit removal needle plate and an axial direction of the water outlet cover are coaxial (see figure 34),
the deposit removal needle plate comprises a plurality of needles (item 3418), the deposit removal needle plate is swingably connected to the rotatable member, and
	when water flows into the self-cleaning water outlet device: the water drives the rotatable member to rotate (abstract),
the rotatable member drives each of the plurality of needles to swing about the axial direction of the deposit removal needle plate in a corresponding one of the plurality of water outlet holes (col. 27, lines 52-61, figures 34A-B), and
each of the plurality of needles rubs against sediment deposited on an inner wall of the corresponding one of the plurality of water outlet holes while each of the plurality of needles are swinging to dislodge the sediment (capable of). Regarding claims 11 and 21, the limitations are substantially addressed above by the same structural components.
Regarding claim 1, Clearman discloses a self-cleaning water outlet device (fig. 50), comprising: 
a body (item 5012),
a deposit removal needle plate (item 5028) disposed in the body, 

a rotatable member (item 5030) driven to rotate about an axial direction of the rotatable member by flowing water, wherein:
an axial direction of the deposit removal needle plate and an axial direction of the water outlet cover are coaxial (see figure 50),
the deposit removal needle plate comprises a plurality of needles (item 5018), the deposit removal needle plate is swingably connected to the rotatable member, and
	when water flows into the self-cleaning water outlet device: the water drives the rotatable member to rotate (abstract),
the rotatable member drives each of the plurality of needles to swing about the axial direction of the deposit removal needle plate in a corresponding one of the plurality of water outlet holes (col. 34, lines 39-55), and
each of the plurality of needles rubs against sediment deposited on an inner wall of the corresponding one of the plurality of water outlet holes while each of the plurality of needles are swinging to dislodge the sediment (capable of). Regarding claims 11 and 21, the limitations are substantially addressed above by the same structural components.
Regarding claims 2 and 12, Clearman (figure 50) discloses an oblique water body (fig. 50, housing portion upstream of 5030) comprising a chamber (chamber of 5022) in an axial direction of the chamber, a first end of the chamber is disposed with a water inlet (inlet from 5014) and a sidewall of the chamber is disposed with a plurality of oblique water outlets (see figure 50, two outlets) arranged along a circumference of the chamber (multiple potential circumferential outlets).
Regarding claims 3 and 13, Clearman discloses wherein: 
the rotatable member is an impeller disposed outside of the sidewall of the chamber (impeller has component portion that is downstream),
the water flows into the impeller from the plurality of oblique water outlets, and blades of the impeller are impacted to drive the impeller to rotate by the water (how system works).
Regarding claims 4 and 14, Clearman discloses wherein: 

a first side of the deposit removal needle plate facing the oblique water body extends upward in the axial direction of the deposit removal needle plate to form a connecting member (5028),
the cam is disposed in the connecting member (see figure 50), and
a sidewall of the cam abuts a sidewall of the connecting member to define a swing connection (see figure 50).
Regarding claim 22, Clearman further discloses wherein:
the deposit removal needle plate is a flowing water switchable member, the flowing water switchable member comprises a plurality of switchable units (each portion for each needle is a switchable unit), and
when water flows into the swinging water outlet device, the water drives the rotatable member to rotate (as noted above),
the rotatable member drives each of the plurality of switchable units to swing about the axial direction of the deposit removal needle plate in the corresponding one of the plurality of water outlet holes (note the swinging rotation of the switchable units), and
a flow direction of the water in each of the plurality of water outlet holes changes due to a swing movement of a corresponding one of the plurality of switchable units (see figures 34 and 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearman (7,770,820).
Regarding claims 2 and 12, Clearman fails to disclose an oblique water body as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art to utilize the water distribution component of figure 50 into the embodiment of figure 34, the motivation being this utilizes the turbine differently and allows the water to flow more predictably through the system directly to each turbine instead of the center which would impact result in more less energy loss.
Regarding claims 3 and 13, a modified Clearman teaches wherein: 
the rotatable member is an impeller disposed outside of the sidewall of the chamber (impeller is downstream),
the water flows into the impeller from the plurality of oblique water outlets, and blades of the impeller are impacted to drive the impeller to rotate by the water (flow from modified 3414 would impact to drive impeller).
Regarding claims 4 and 14, a modified Clearman teaches wherein: 
a first side of the impeller facing the deposit removal needle plate extends downward in the axial direction of the rotatable member to form a cam (item 3438),
a first side of the deposit removal needle plate facing the oblique water body extends upward in the axial direction of the deposit removal needle plate to form a connecting member (item 3428),
the cam is disposed in the connecting member (see figure 34), and
a sidewall of the cam abuts a sidewall of the connecting member to define a swing connection (see figure 34, 3438’s sidewall abuts inner sidewall of 3428).
Regarding claims 5 and 15, a modified Clearman teaches wherein:
the impeller is disposed with a water outlet at, in the axial direction of the rotatable member, a lower end of the impeller (side outlets between vanes),
the water flows out from the plurality of oblique water outlets, enters into the impeller, flows out from the water outlet, and then flows to the deposit removal needle plate (see figure 34),

the water flows from the at least one overflow hole into the plurality of water outlet holes (water flows within needle to outlet holes).
Claims 2-5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearman (7,770,820) in view of Leber (8,794,543).
Regarding claims 2 and 12, Clearman teaches the body comprises an oblique water body (item 3414) disposed with a water inlet (entrance to 3414) and a chamber (hollow portion of 3414) but fails to disclose a sidewall is disposed with a plurality of oblique water outlets arranged along a circumference of the chamber
However, Leber teaches an oblique water body (fig. 4, item 130) comprising a chamber (combined with 120, chamber defined by the two components) in an axial direction of the chamber, a first end of the chamber is disposed with a water inlet (inlet of portion) and a sidewall (end side wall) of the chamber is disposed with a plurality of oblique water outlets (item 140) arranged along a circumference of the chamber (circumferential direction).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the jet disk openings of Leber to the system of Clearman, the motivation being to impart a directional flow to help move the turbine (col. 5, lines 45-59).
Regarding claims 3 and 13, a modified Clearman teaches wherein: 
the rotatable member is an impeller disposed outside of the sidewall of the chamber (impeller is downstream),
the water flows into the impeller from the plurality of oblique water outlets, and blades of the impeller are impacted to drive the impeller to rotate by the water (flow from modified 3414 would impact to drive impeller).
Regarding claims 4 and 14, a modified Clearman teaches wherein: 
a first side of the impeller facing the deposit removal needle plate extends downward in the axial direction of the rotatable member to form a cam (item 3438),

the cam is disposed in the connecting member (see figure 34), and
a sidewall of the cam abuts a sidewall of the connecting member to define a swing connection (see figure 34, 3438’s sidewall abuts inner sidewall of 3428).
Regarding claims 5 and 15, a modified Clearman teaches wherein:
the impeller is disposed with a water outlet at, in the axial direction of the rotatable member, a lower end of the impeller (side outlets between vanes),
the water flows out from the plurality of oblique water outlets, enters into the impeller, flows out from the water outlet, and then flows to the deposit removal needle plate (see figure 34),
the deposit removal needle plate is disposed with at least one overflow hole (holes within 3420) disposed in the axial direction of the deposit removal needle plate, and
the water flows from the at least one overflow hole into the plurality of water outlet holes (water flows within needle to outlet holes).
Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan (9,457,362), Ramos De Barros (9,839,923), Krumsiek (2,251,192), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752